Jewett, Justice.
The common pleas reversed a justice’s judgment on certiorari, from which a writ of error is brought, notice of which was served on the attorney for the defendant in error prior to the service of notice of this motion. The plaintiff in error did not procure and file with the clerk of the common pleas certificate of counsel, pursuant to 2 R. S., p. 597, § 32. This was unnecessary in this case. The plaintiff in error procured and filed a certificate of the first judge of the common pleas, pursuant to the act of 1836, chap. 794. Motion denied with $7 costs.